USCA1 Opinion

	




        [NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]                  United States Court of Appeals                      For the First Circuit                       ____________________No. 98-1077                           REX FORNARO,                      Plaintiff, Appellant,                                v.                      JAMES MCMANUS, ET AL.,                      Defendants, Appellees.                       ____________________           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Shane Devine, Senior U.S. District Judge]                       ____________________                              Before                     Torruella, Chief Judge,                      Stahl, Circuit Judge,and Rosenn, Senior Circuit Judge.                      _____________________     Robert E. Murphy, Jr., with whom Paul L. Apple and Wadleigh,Starr, Peters, Dunn & Chiesa were on brief, for appellant.     Peter Bennett, with whom Frederick B. Finberg and BennettBennett and Troiano, P.A. were on brief, for appellees PamelaCantin and Gary E. Ellmer.     Dorit S. Heimer, with whom Levett, Rockwood & Sanders was onbrief, for appellees George Lindemann, et al.                       ____________________                         July 10, 1998                       ____________________Per Curiam.  Appellant's motion to amend paragraph 10 of thecomplaint is granted.          Upon full review of the record in this case, we do not agreewith the district court's finding that it lacked personaljurisdiction over four of the parties.  This conclusion, however,does not alter the ultimate result of the case because we affirmthe district court's holding that the appellant failed to state alegally cognizable claim and extend that holding to include thosefour parties.  Lastly, we express no opinion as to the merits ofthe district court's extension of the Burford abstention doctrineto non-state administrative proceedings, as it is unnecessary tosupport our decision.          Appellees' Ellmer and Cantin motion for sanctions is grantedand is referred to the district court for a hearing and appropriateaction.          Double costs are granted to appellees.